McCORD, Circuit Judge
(dissenting).
Harry Andersen was the chief engineer at Macon, Georgia, of the Atlantic Company, and FI. H. Allen was titled operating engineer of the same ice plant. The evidence is without dispute that Allen went to work for this company the second time in January of 1938 at $30 per week, and worked for that salary until he left the employment of the company in May, 1941. He worked from 7 in the evening until 7 in the morning, 12 hours, seven days each week, and was never given a raise. Andersen, the chief engineer, gave Allen orders, and Allen‘worked at night with negro laborers and performed much manual labor; he fired a heating boiler during the winter months to heat the building; oiled around the machinery; when ice was pulled and help was short he went in and pulled ice with the laborers; he aided them in icing cars when labor was short; he spent 15 minutes writing up what was done at night in the office early every morning; this was the only time he spent there, and he did not have a key to the desk in the office; he wore overalls and was paid off Wednesday of each week with the laborers in cash, and not with the officers who were paid by check; the forms which he filled out and which were furnished him were marked where he signed, “Foreman”, and the evidence of the defendant does not explain why he reported as foreman; when breaks would come in the machinery at night he would repair them if he could, and if not Andersen was called in or it was passed over until the next day. The evidence is further without dispute that he did not have the authority to hire or fire the negroes working with him; he had to report to Andersen and have him fire such laborers as he found were not doing their work; he did not fix their rate of pay, it was fixed either *764by Andersen or in the office. It was the duty of Allen to do all the repair worlc that he could, to test about fifteen or twenty valves each hour, and when ice was stored across the Waterville Road he had to walk 500 or 600 feet from the engine room over there and make checks and test the valves. This work was separate and apart from work in the engine room. Very little of Allen’s time was given to the. direction of the negro employees who worked with him at night; most of his time was spent in inspecting and checking the valves, making repairs, oiling the' machinery, and helping out when the labor was short. The defendant offered no evidence as to the number of hours spent by Allen in the nonexempt work. A. J. Gordon, Division Manager, Sam G. Pair, Manager, Atlantic Company in Macon, and Harry Andersen, chief engineer of the Macon plant, were the only three witnesses who testified for defendant, and their evidence throws little light on the actual work performed by Allen at night. Gordon testified that it was necessary for Allen to determine the degree of refrigeration necessary in the coils and the cold storage room, that he could not testify as to what extent Allen was supposed to handle either himself or by supervision the work of others, that he could only testify about it generally. Andersen testified: ,“Q. Did you direct Mr. Allen as to what to do at night ? A. Indirectly. I don’t know hardly how to answer that.” The evidence is virtually without dispute that Allen spent from one to two hours each night oiling the machinery in addition to making repairs, that approximately 50 per cent of his work each night on an average was nonexempt labor.
At the conclusion of the evidence the court gave to the jury a directed verdict for defendant.
The evidence leads me to conclude that the defendant kept its force in this plant cut to a minimum, which made it necessary for Alleta to perform much nonexempt labor.
The burden was on the defendant to show that Allen was exempt from the Fair Labor Standards Act. Helliwell v. Haberman, 2 Cir., 140 F.2d 833; Schmidtke v. Conesa, 1 Cir., 141 F.2d 634.
To permit this defendant to give title to an employee who is required thereafter to perform duties approximately fifty per cent of which consists of nonexempt labor is to open the way to break down the mandates of the Fair Labor Standards Act. Schmidtke v. Conesa, 1 Cir., 141 F.2d 634. Cf. Knight, Inc. v. Mantel, 8 Cir., 135 F.2d 514; Bowie v. Gonzalez, 1 Cir., 117 F.2d 11; Smith v. Porter, 8 Cir., 143 F.2d 292; Fleming v. Hawkeye Pearl Button Co., 8 Cir., 113 F.2d 52; United States v. American Trucking Associations, 310 U.S. 534, 60 S.Ct. 1059, 84 L.Ed. 1345.
I am of opinion that the directed verdict for the defendant was erroneous.